            Case 1:18-cv-11819-RA Document 9 Filed 03/04/19 Page 1 of 8



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 BRIAN COLEMAN ,                                                         Index No.:18CV11819
                                                          Plaintiff(s)

                              -against-                                  ANSWER WITH CROSS-
                                                                         CLAIMS
 THE CITY OF NEW YORK, DOLLAR TREE STORE 4925,
 DOLLAR TREE STORES, INC., DOLLAR TREE STORE
 MANAGEMENT INC., NEW YORK CITY POLICE
 OFFICERS: JOHANNY BEISSEL SHIELD 7587, AND
 OFFICERS JOHN AND JANE DOE #S 1 -10, THE NAMES
 BEING FICTITIOUS AND PRESENTLY UNKNOWN, IN
 THEIR INDIVIDUAL AND OFFICIAL CAPACITIES AS
 EMPLOYEES OF THE CITY OF NEW YORK POLICE
 DEPARTMENT, DOLLAR TREE STORE 4925 AND/OR
 DOLLAR TREE STORES, INC. AND/OR DOLLAR TREE
 STORE MANAGEMENT EMPLOYEES: ALEXANDER
 ETSEYOTSE AND SECURITY GUARDS JOHN AND JANE
 DOE #S 1 -10, THE NAMES BEING FICTITIOUS AND
 PRESENTLY UNKNOWN, IN THEIR INDIVIDUAL AND
 OFFICIAL CAPACITIES AS EMPLOYEES OF DOLLAR
 TREE STORE 4925 AND/OR DOLLAR TREE STORES, INC.
 AND/OR DOLLAR TREE STORE MANAGEMENT,

                                                        Defendant(s)

S I R S:

       Defendants DOLLAR TREE STORES, INC. also incorrectly sued herein as DOLLAR

TREE STORE MANAGEMENT INC. and ALEXANDER ETSEYOTSE, by and through their

attorneys, Mintzer Sarowitz Zeris Ledva & Meyers, LLP, as and for their Answer to the

Complaint herein, respectfully aver as follows, upon information and belief:

                   NATURE OF THE CASE/PRELIMINARY STATEMENT

       1.       Deny knowledge or information sufficient to form a belief as to the allegations

contained in the paragraphs of the complaint designated as 1 and 2 and refer all questions of law

to the Court.
              Case 1:18-cv-11819-RA Document 9 Filed 03/04/19 Page 2 of 8



                                          JURISDICTION

         2.     Deny the allegations contained in the paragraph of the complaint designated as 3,

refer all questions of law to the Court and consent to the jurisdiction of this honorable Court.

                                               VENUE

         3.     Deny the allegations contained in the paragraph of the complaint designated as 4,

refer all questions of law to the Court and consent to venue in this District.

                                              PARTIES

         4.     Deny knowledge or information sufficient to form a belief as to the allegations

contained in the paragraphs of the complaint designated as 5, 7 and 8,

         5.     Deny each and every allegation contained in the paragraphs of the complaint

designated as 9, 10, 11, and 12.

         6.     Deny knowledge or information sufficient to form a belief as to the allegations

contained in the paragraph of the complaint designated as 13 and refer all questions of law to the

Court.

                                        FACTUAL ALLEGATIONS

         7.     Deny knowledge or information sufficient to form a belief as to the allegations

contained in the paragraphs of the complaint designated as 14, 21,

         8.     Deny each and every allegation contained in the paragraphs of the complaint

designated as 15, 16, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29.

                                    FIRST CAUSE OF ACTION

         9.     Answering paragraph 30 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 29 inclusive with

the same force and effect as if set forth herein at length.
             Case 1:18-cv-11819-RA Document 9 Filed 03/04/19 Page 3 of 8



       10.     Deny the allegations contained in the paragraphs of the complaint designated as

31, 32 and 33 and refer all questions of law to the Court.

                                  SECOND CAUSE OF ACTION

       11.     Answering paragraph 34 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 33 inclusive with

the same force and effect as if set forth herein at length.

       12.     Deny knowledge or information sufficient to form a belief as to the allegations

contained in the paragraphs of the complaint designated as 35, 36, 37, 38, 39, 40 and 41 and refer

all questions of law to the Court.

       13.     Deny the allegations contained in the paragraph of the complaint designated as 42

and refer all questions of law to the Court.

                                     THIRD CAUSE OF ACTION

       14.     Answering paragraph 43 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 42 inclusive with

the same force and effect as if set forth herein at length.

       15.     Deny the allegations contained in the paragraphs of the complaint designated as

44, 45 and 46 and refer all questions of law to the Court.

                                  FOURTH CAUSE OF ACTION

       14.     Answering paragraph 47 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 46 inclusive with

the same force and effect as if set forth herein at length.

       15.     Deny the allegations contained in the paragraphs of the complaint designated as

48, 49 and 50 and refer all questions of law to the Court.
             Case 1:18-cv-11819-RA Document 9 Filed 03/04/19 Page 4 of 8



                                    FIFTH CAUSE OF ACTION

       14.     Answering paragraph 51 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 50 inclusive with

the same force and effect as if set forth herein at length.

       15.     Deny the allegations contained in the paragraph of the complaint designated as 53.

       16.     Deny the allegations contained in the paragraphs of the complaint designated as

52 and 54 and refer all questions of law to the Court.

                                   SIXTH CAUSE OF ACTION

       17.     Answering paragraph 55 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 54 inclusive with

the same force and effect as if set forth herein at length.

       18.     Deny the allegations contained in the paragraphs of the complaint designated as

56, 57, 58 and 59 and refer all questions of law to the Court.

                                 SEVENTH CAUSE OF ACTION

       19.     Answering paragraph 60 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 59 inclusive with

the same force and effect as if set forth herein at length.

       20.     Deny the allegations contained in the paragraphs of the complaint designated as

61, 62, 64, 65 and 66.

       21.     Deny the allegations contained in the paragraphs of the complaint designated as

63 and 67 and refer all questions of law to the Court.
             Case 1:18-cv-11819-RA Document 9 Filed 03/04/19 Page 5 of 8



                                  EIGHTH CAUSE OF ACTION

       22.     Answering paragraph 68 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 67 inclusive with

the same force and effect as if set forth herein at length.

       23.     Deny the allegations contained in the paragraphs of the complaint designated as

69 and 71.

       24.     Deny the allegations contained in the paragraph of the complaint designated as 70

and refer all questions of law to the Court.

                                   NINTH CAUSE OF ACTION

       25.     Answering paragraph 72 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 71 inclusive with

the same force and effect as if set forth herein at length.

       26.     Deny the allegations contained in the paragraph of the complaint designated as 73.

                            TENTH CAUSE OF ACTION
               (INCORRECTLY DENOMINATED SIXTH CAUSE OF ACTION)

       27.     Answering paragraph 74 of the complaint, repeats, reiterates and realleges each

and every response to the paragraphs of the complaint designated as 1 through 73 inclusive with

the same force and effect as if set forth herein at length.

       28.     Deny the allegations contained in the paragraphs of the complaint designated as

75, 76, 77, 78 and 79 and refer all questions of law to the Court.
               Case 1:18-cv-11819-RA Document 9 Filed 03/04/19 Page 6 of 8



                      AS AND FOR A FIRST AFFIRMATIVE DEFENSE

        29.      That the injuries and/or damages allegedly sustained by the Plaintiff were caused,

in whole or in part, by the negligence, carelessness, recklessness, comparative negligence and/or

other culpable conduct on the part of the Plaintiff.

                     AS AND FOR A SECOND AFFIRMATIVE DEFENSE

        30.      If any damages are recoverable against the Answering Defendants, the amount of

such damages shall be reduced by the amount of benefits which Plaintiff has or will receive from

collateral sources pursuant to the provisions of Civil Practice Law and Rules §4545(c) for any

past, present or future cost or expense incurred or to be incurred by the Plaintiff for medical care,

dental care, custodial care or rehabilitation services, loss of earnings or any and all other

economic loss that was or will, with reasonable certainty, be replaced or indemnified, in whole or

in part, by collateral sources.

                      AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        31.      That Plaintiff was aware of the activity in which she was involved and assumed

the risks thereof. The action is barred by plaintiff’s implied assumption of risk for the activity

plaintiff was doing at the time of the occurrence in that said risks and dangers were open,

obvious and apparent and known to the plaintiff.

                     AS AND FOR A FORTH AFFIRMATIVE DEFENSE

        32.      The Answering Defendants allege that Plaintiff’s alleged injuries and damages

were solely and proximately caused by the intervening negligence, carelessness, gross

negligence, willfulness, wantonness, recklessness, and/or intentional conduct of an independent

third party.
              Case 1:18-cv-11819-RA Document 9 Filed 03/04/19 Page 7 of 8



                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

        33.     That the Complaint fails to state a cause of action upon which relief can be

granted.

                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

        34.     The answering defendants allege that plaintiff’s alleged injuries and damages were

solely and proximately caused by the intervening negligence, carelessness, gross negligence,

willfulness, wantonness, recklessness, and/or intentional conduct of an independent third party.

                   AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

        35.     Plaintiff’s claims against the answering defendants are barred by expiration of the

applicable Statute of Limitations.

                   AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        36.     This case is subject to dismissal under New York’s General Business Law Sec.

318.



           AS AND FOR A CROSS-CLAIM FOR CONTRIBUTION AGAINST
        CO-DEFENDANTS THE CITY OF NEW YORK AND JOHANNY BEISSEL,
       ANSWERING DEFENDANTS ALLEGE UPON INFORMATION AND BELIEF:

        36.     That if the plaintiff was caused to sustain damages at the time and place set forth

in the plaintiff's complaint through any act or omission other than the plaintiff's own, such

damages were sustained in whole or in part by reason of the carelessness, recklessness,

negligence and/or negligent or intentional acts of omission or commission by the co-defendant

named above, their agents, servants and/or employees.

        37.     Further, if plaintiff should recover judgment against the answering defendants,

then the co-defendants shall be liable to the answering defendants on the basis of apportionment
              Case 1:18-cv-11819-RA Document 9 Filed 03/04/19 Page 8 of 8



of responsibility for the alleged occurrence and the answering defendants is entitled to

contribution from and judgment over and against the co-defendants for all or part of any verdict

or judgment which plaintiff may recover in such amounts as a Jury or Court may direct.

                                          JURY DEMAND

        38.       Answering defendants demand trial by a jury of six (6) persons.

        WHEREFORE, answering defendants demand judgment dismissing the complaint of the

plaintiff herein and Judgement on their cross-claims, together with the costs and disbursements

of this action.

Dated: New York, New York
       February 28, 2019

                                    Yours, etc.



                                    _____________________________
                                    BRADLEY J. LEVIEN (BL-0503)
                                    MINTZER, SAROWITZ, ZERIS LEDVA & MEYERS
                                    Attorney for Defendants DOLLAR TREE STORES, INC.
                                    and Alexander Etseyotse
                                    39 Broadway, Suite 950
                                    New York, NY 10006
                                    (212) 968-8300
                                    File # 007066.000017


TO: Gregory Zenon, Esq.
    THE LAW OFFICE OF GREGORY ZENON
    Attorney for Plaintiff
    30 Wall Street, 8th Floor
    New York, New York 10005
